DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020, was filed after the mailing date of the Office Action on November 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed February 19, 2021, has been received and entered.  The amendment has overcome the rejection under 35 USC 112, second paragraph.  Claims have been amended in such a way that previous rejection may now apply to claims which were not previously rejected.  Hence new issues may have been necessitated by the amendment over these claims.
Claims Status
Claims 1, 4-6, 8-10, 12 and 15-20 are pending.  Claims 1, 8, 10, 12 and 17 are currently amended.  Claims 2-3, 7-11, and 13-14 are canceled.  Claims 4-6, 9, 15-16 and 18-20 are original.
			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-10, 12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the microorganism strain(s) is required and recited in each of the claims, it is essential to the whole invention as recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.
It is noted that applicants have deposited the organism but there is no indication in the specification as to public availability.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(d)  the deposit will be replaced if it should ever become inviable.
Applicant is directed to 37 CFR § 1.807(b) which states:
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
(1) The name and address of the depository;                        
 (2) The name and address of the depositor;                         
 (3) The date of deposit;                                           
 (4) The identity of the deposit and the accession number given by the depository;                            
(5) The date of the viability test;                                
 (6) The procedures used to obtain a sample if the test is not done by the depository; and                  
(7) A statement that the deposit is capable of reproduction.
Additionally, Applicant is also directed to 37 CFR § 1.809(d) which states:
(d) For each deposit made pursuant to these regulations, the specification shall contain:
(1) The accession number for the deposit;
(2) The date of the deposit;
(3)  A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
(4) The name and address of the depository.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Response 
The record does not indicate how the claimed strains have been deposited, but the statement presented by Applicants’ Representative at page 7 of 8 of the response does not provide a statement which may indicate that deposits have been made under Budapest Treaty, however, the record is not clear.  Also, no certificate of deposits have been provided for the claimed strains.
Also, Applicants have not provided the information regarding deposited subject matter in accordance with 37 CRF 1.809(d), see above rejection of record.  The rejection is maintained at this time over all claims now since they have been amended to include all of the specific deposited strains of anaerobic bacteria.
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-10, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddy (USP 6136577) in view of Dyson et al (USPG 20190390158), both cited on previously enclosed PTO-892 Form.
Claims drawn to a protein-rich nutrient supplement from fermentation process using anaerobic bacteria.
Gaddy teach producing protein-rich nutrient supplement form fermentation process using anaerobic bacteria, see abstract lines 4-9.  The microorganism is Clostridum ljungdahlii and converts waste gases such as CO2 and carbon monoxide, etc., see col. 3, lines 15-45.  Permenate is disclosed, see col. 9, lines 25-50.
Dyson et al teach homogenate at [0564], all lines, for use in a microbial conversion of CO2 and carbon substrate to nutrients, see abstract, all lines. Permeate is disclosed at [0086], all lines.
The claims differ in that a homogenate is not specifically disclosed by Gaddy.
It would have been obvious to one of ordinary skill in the art before the filing date of claimed invention to provide for a composition of a protein-rich nutrient supplement form fermentation process of Gaddy with homogenate as taught by Dyson e tal because homgoenates are disclosed to be used to obtain microbial converisons as used by Gaddy to produce a protein-rich composition.  
Each of the claimed features are disclosed by Gaddy in view of Dyson et al.  One of skill in the art would have expected successful results for obtaining a protein-rich composition fractionated from a homogenate because the cited prior art recognized homogenates to be used for microbial converisons for producing nutrient supplements.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
Response to Arguments
Applicant's arguments filed February 19, 2021, have been fully considered but they are not persuasive. The argument that the combined cited prior art does not teach or suggest a homogenate or the claimed levels of protein, carbohydrate and nucleic acid;  and provides no teaching or suggestion of the specific strain of anaerobic bacteria is noted but not persuasive.  
Since Gaddy do teach the specific strain Aceobacterium woodii and also Clostridium ljungdahlii PETC, see col. 3, lines 30-37.  Also, Dyson et al teach the claimed approximate levels of protein, carbohydrate and nucleic acid, see [0396], lines 19-21.  
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4-6, 8-10, 12 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14;  1-20; and 1-24 of copending Application No. 16/416,127; 16/416,140; and  16/416,133 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and copending claims only differ as a matter of scope of claimed inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a compositon of protein-rich nutrient supplement based on the copending claims drawn to processes of producing protein containing products and the protein products thereof.  
Both the pending and copending claims require a homogenate for producing the protein-rich products.  Hence one of skill would have been motivated based on  the copending claimed subject matter to provide for the instantly claimed protein-rich supplement.  The claims are rendered prima face obvious over the copending claimed subject matter.
Response 
Applicants have stated they will file a terminal disclaimer accordingly.  However since a proper terminal disclaimer(s) has/have not been received the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the previously enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.

The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651